872 A.2d 170 (2005)
Robert J. BRADY, Individually and on Behalf of Democratic Executive Committee of Philadelphia and Vito F. Canuso, Individually and on Behalf of Republican City Committee, Appellees
v.
Pedro A. CORTES, Secretary of the Commonwealth and Harry A. Vansickle, Commissioner of Elections, Appellants.
Supreme Court of Pennsylvania.
April 21, 2005.
Howard Greeley Hopkirk, John G. Knorr, Susan Jane Forney, Calvin Royer Koons, Harrisburg, for Pedro A. Cortes, Secty. of the Comm. and Harry A. Vansickle, Com'r of Elections, appellants.
Gregg R. Melinson, Philadelphia, for Robert J. Brady, appellee.
Steven S. Kaplin, for Democratic Executive Committee of Philadelphia, appellee.
Michael P. Meehan, Philadelphia, for Vito F. Canuso, Jr., appellee.
Louis Lawrence Boyle, for Bureau of Elections.
BEFORE: CAPPY, C.J., CASTILLE, NEWMAN, SAYLOR, EAKIN and BAER, JJ.

ORDER
PER CURIAM.
AND NOW, this 21st day of April, 2005, the order of the Commonwealth Court is hereby AFFIRMED.
Chief Justice CAPPY and Justice EAKIN dissent on the basis of Jackson v. Davis, 507 Pa. 626, 493 A.2d 687 (1985).
Justice NIGRO did not participate in the consideration or decision of this matter.